MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                              FILED
regarded as precedent or cited before any
                                                                              Feb 14 2020, 7:01 am
court except for the purpose of establishing
the defense of res judicata, collateral                                            CLERK
                                                                              Indiana Supreme Court
estoppel, or the law of the case.                                                Court of Appeals
                                                                                   and Tax Court




APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Gerald L. Stokes                                         Curtis T. Hill, Jr.
Putnamville Correctional Facility                        Attorney General
Greencastle, Indiana
                                                         Samuel J. Dayton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Gerald L. Stokes,                                        February 14, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-753
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Alicia A. Gooden,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         49G21-1707-F3-27770



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-753 | February 14, 2020                      Page 1 of 5
                                             Case Summary
[1]   Gerald L. Stokes, pro se, appeals the trial court’s denial of his motion to

      reconsider its denial of his petition for good time credit. We affirm.


                                 Facts and Procedural History
[2]   On July 27, 2017, Stokes was arrested for drug-related offenses. At the time, he

      was serving parole in an unrelated cause, and as a result of his arrest, the State

      issued a warrant for a hold on his parole. In the present cause, the State

      charged Stokes with level 3 felony dealing in cocaine, level 5 felony possession

      of cocaine, level 5 felony possession of a narcotic drug, and class B

      misdemeanor marijuana possession. Stokes initially pled not guilty. On

      December 24, 2017, the hold on Stokes’s parole in the other cause was lifted,

      and he was continued on parole in that cause, with an earliest possible release

      date of May 25, 2018.


[3]   In June 2018, Stokes entered a change of plea and pled guilty by plea agreement

      to the two level 5 felony offenses in exchange for the State’s dismissal of the

      remaining counts. Due to the circumstances surrounding the warrant to hold

      Stokes’s parole in the unrelated cause and the lifting of the hold, the trial court

      extended Stokes’s sentencing hearing to a second day to resolve the issue of

      Stokes’s credit time. On June 22, 2018, the trial court sentenced Stokes per the

      plea agreement to two concurrent six-year terms, with four years executed in

      the Indiana Department of Correction and two years in community corrections.

      Based on Stokes’s offenses, he was assigned to credit class B, meaning that he


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-753 | February 14, 2020   Page 2 of 5
      earned one day of good time credit for every three days of confinement while

      awaiting trial or sentencing. Ind. Code § 35-50-6-3.1(c). The trial court

      awarded Stokes 339 days total credit time, 312 as good time credit and 27 as jail

      time credit. Tr. Vol. 2 at 47-48; see also Appellant’s App. Vol. 2 at 20 (abstract

      of judgment).


[4]   On October 5, 2018, Stokes filed a petition for jail time credit, asserting that he

      was entitled to 330 days. The trial court denied his petition, and he did not

      appeal that ruling. On February 15, 2019, he filed a petition for good time

      credit, which the trial court also denied. On March 4, 2019, he filed a motion

      to reconsider the denial of his February petition for good time credit. The trial

      court denied his motion, and he now appeals. Additional facts will be provided

      as necessary.


                                     Discussion and Decision
[5]   Stokes challenges the trial court’s denial of his motion to reconsider its denial of

      his petition for good time credit. We ordinarily review the trial court’s

      reconsideration of its prior rulings for an abuse of discretion. Hampton v. State,

      71 N.E.3d 1165, 1170 (Ind. Ct. App. 2017), trans. denied. However, a prisoner’s

      entitlement to credit time is a matter dictated by statute, and as such, the trial

      court generally does not have discretion in awarding or denying such credit

      time. Purdue v. State, 51 N.E.3d 432, 436 (Ind. Ct. App. 2016).


[6]   As a preliminary matter, we note that Stokes has chosen to proceed pro se. It is

      well settled that pro se litigants are held to the same legal standards as licensed

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-753 | February 14, 2020   Page 3 of 5
      attorneys. Lowrance v. State, 64 N.E.3d 935, 938 (Ind. Ct. App. 2016). This

      means that they must follow our established rules of procedure and accept the

      consequences when they fail to do so. Id. It is not the court’s role to become an

      “advocate for a party, or address arguments that are inappropriate or too poorly

      developed or expressed to be understood.” Id.


[7]   Stokes appeals the trial court’s calculation of his good time credit. A person

      who has not been awarded proper credit time may seek review of this error at

      any time. Weaver v. State, 725 N.E.2d 945, 947 (Ind. Ct. App. 2000). Indiana

      Code Section 35-50-6-0.5 defines the various types of credit time an accused

      may earn. These include accrued (jail time) credit for days actually confined

      prior to trial/sentencing and good time credit, which is calculated according to

      class assignment based on the nature and seriousness of the person’s offense(s).

      Ind. Code § 35-50-6-3.1. The trial court found, and the parties agree, that

      Stokes was assigned to class B, which entitled him to one day of good time

      credit for every three days of confinement prior to sentencing. Ind. Code § 35-

      50-6-3.1(c).


[8]   Despite the trial court’s recitation of its award of 312 days of good time credit

      during the hearing and its recording of that same figure in the abstract of

      judgment, Stokes inexplicably argues in his brief that he is entitled to eighty-

      three days of good time credit. He does not argue for eighty-three additional

      days, simply for eighty-three days, and he does not explain how he arrived at




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-753 | February 14, 2020   Page 4 of 5
      this figure. 1 His argument comprises just over one page and lacks cogency, and

      we therefore find that he has waived review of this argument pursuant to

      Indiana Appellate Rule 46(A)(8). Hough v. State, 690 N.E.2d 267, 275 (Ind.

      1997), cert. denied (1998). While we are mindful that Stokes is a pro se litigant,

      we must hold him to the same standards as a licensed attorney, and we will not

      develop arguments that are so poorly expressed as to lack cogency. Lowrance,

      64 N.E.3d at 938. Accordingly, we affirm.


[9]   Affirmed.


      May, J., and Pyle, J., concur.




      1
        Nor did Stokes acknowledge the effect the warrant to place a hold on his parole would have had on any
      such calculations.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-753 | February 14, 2020               Page 5 of 5